

116 S4662 IS: Penalizing Radicals and Others who Thwart Emergency Care and Transportation for Law Enforcement Officers Act of 2020
U.S. Senate
2020-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4662IN THE SENATE OF THE UNITED STATESSeptember 23, 2020Mr. Graham introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to criminalize blocking law enforcement officers who have been injured by a criminal act or in the line of duty from accessing emergency medical services.1.Short titleThis Act may be cited as the Penalizing Radicals and Others who Thwart Emergency Care and Transportation for Law Enforcement Officers Act of 2020 or the PROTECT Law Enforcement Officers Act of 2020.2.Preventing law enforcement officers from accessing emergency medical services(a)In generalChapter 7 of title 18, United States Code, is amended by adding at the end the following:120.Preventing law enforcement officers from accessing emergency medical services(a)DefinitionsIn this section—(1)the term emergency medical services—(A)means any health care services provided under emergency conditions; and(B)includes—(i)any personnel, facilities, and equipment needed for the effective provision of services described in subparagraph (A); and(ii)transportation to, from, or between facilities for the provision of services described in subparagraph (A);(2)the term law enforcement officer means—(A)any officer, agent, or employee of a State, unit of local government, or Indian Tribe authorized by law or by a government agency to engage in or supervise the prevention, detection, or investigation of any criminal violation of law, including such an individual who is employed or volunteers in a full-time, part-time, or auxiliary capacity; and(B)a Federal law enforcement officer, as defined in section 115; and(3)the term line of duty injury means—(A)an injury sustained in the course of—(i)performance of line of duty activity or a line of duty action; or(ii)authorized commuting; or(B)any injury not described in subparagraph (A) if the injury was brought about by the hostile action of an individual where—(i)the individual knew the injured party was a law enforcement officer; and(ii)nothing motivated the hostile action to so great a degree as did—(I)the status of the injured party as a law enforcement officer; or(II)retaliation for line of duty activity or a line of duty action performed by any law enforcement officer.(b)Offense(1)In generalIt shall be unlawful, in any circumstance described in subsection (d), to knowingly prevent, or attempt to prevent, a law enforcement officer from immediately accessing emergency medical services in response to suffering—(A)bodily injury resulting from a criminal act; or(B)a line of duty injury.(2)Proof requirementsIn a prosecution under paragraph (1), the Government shall not be required to prove knowledge by the defendant that the law enforcement officer suffered bodily injury resulting from a criminal act or a line of duty injury.(c)PenaltiesAny person who violates subsection (b)—(1)shall be fined under this title, imprisoned for not more than 20 years, or both; and(2)if the law enforcement officer dies as a result of the failure to receive timely emergency medical services, shall be fined under this title, imprisoned for any term of years or for life, or both.(d)Circumstances describedThe cir­cum­stances described in this subsection are that—(1)the conduct described in subsection (b) occurs during the course of, or as the result of, the travel of the defendant or the law enforcement officer—(A)across a State line or national border; or(B)using a channel, facility, or instrumentality of interstate or foreign commerce;(2)the defendant uses a channel, facility, or instrumentality of interstate or foreign commerce in connection with the conduct described in subsection (b);(3)in connection with the conduct described in subsection (b), the defendant employs a firearm, dangerous weapon, explosive or incendiary device, or other weapon that has traveled in interstate or foreign commerce; or(4)the conduct described in subsection (b) otherwise affects interstate or foreign commerce..(b)Technical and conforming amendmentThe table of sections for chapter 7 of title 18, United States Code, is amended by adding at the end the following:120. Preventing law enforcement officers from accessing emergency medical services..